DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 27 and 36 objected to because of the following informalities:  line 4 reads “the input signal the input signal” which should read “the input signal.”  Appropriate correction is required.
Claims 32 and 41 objected to because of the following informalities:  the 4th to last line reads “based on a cross product gain formula factors” which should read “based on cross product gain formula factors” or “based on a cross product gain formula factor.”  Appropriate correction is required.
Claims 24 and 33 objected to because of the following informalities:  the following acronyms are not defined in the claims: “MPEG-D USAC”, “eSBR”, “QMF”.  Appropriate correction is required.
Claim 28-31 and 37-40 objected to because of the following informalities:  it is unclear what “Ms”, “2M”, “4Ms” and “M” mean.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 42 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The instant claims are directed to one or more computer-readable recording media comprising a computer program. The word “media” is defined in the specification on page 121 as “such as random access memory or optical storage media” Given the broadest reasonable interpretation of the claim, the full scope of the claimed “storage medium” covers both transitory and non-transitory media. Transitory medium includes signals or carrier waves which do not fall into any statutory category of process, machine, manufacture, or composition of matter (In Re Nuijten, Fed. Cir. 2007). Rather, a signal is a form of energy, in the absence of any physical structure or tangible material. Since the full scope of the claimed medium in light of the disclosure encompasses non-statutory subject matter, the claims as a whole would be non-statutory.

Allowable Subject Matter
Claims 24-41 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of “Information Technology – MPEG Audio technologies – Part 3: Unified Speech and Audio Coding, ISO/IEC 23003, March 23, 2012, pp.1-278” teaches the decoder, the eSBR unit, QMF based harmonic transposer, and their associated limitations. Haddad (US 2012/0128098 A1) para [0033] teaches look up tables for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0288761 A1 para [0031] teaches a lookup table containing real and imaginary parts; US 2012/0128098 A1 para [0033] teaches separate lookup tables for real and imaginary parts of a gain; US 2008/0243899 A1 para [0015] teaches a complex gain value with real and imaginary components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658